DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of remarks filed 02/04/2021.  
 Claim 1 is amended to recite liquid aqueous composition.
Claims 1-9 and 13-33 are pending.

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 13-14 in the reply filed on 11/24/2020 was acknowledged.
Claims 15-33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Claims 1-9 and 13-14 are under consideration.
Status identifier: The examiner respectfully reminds applicant that claims 15-33 are currently withdrawn from consideration.   Hence the status identifier should have been ---withdrawn---.   It is therefore, suggested that all claims be accorded proper status identifiers in all future filings.

Response to Arguments
Applicant has argued that the composition of Block is not a liquid but rather that the composition is a solid form citing column 5, last 7 lines and Table 1.   Applicant further argues that tonicity is not an inherent property of the claimed composition of claim 1 citing definition of tonicity from Wikepedia.
Response
However, because the rejection did not make clear that the BRIX composition and the whey protein are all aqueous and hence solutions or liquids, the current office action is made NON-Final in order to make clear the rejection.   Diluting a concentrate such as the concentrate disclosed in Block to less concentrated composition does not make the diluted composition patentable over a concentrate.   See applicant’s claims 13 and 14 that are directed to concentrates that are diluted to arrive at a less concentrated composition.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated Block et al. (US 6,299,913 B1).
Claims 13 and 14 are directed to concentrate.   The recitation of “when diluted in water” is what one would do with the concentrate to get to the more dilute composition of claim 1.   
Block discloses feedstock composition for dairy cows, the composition is a macromineral nutrient composition comprising potassium and sodium and the potassium: sodium ratio is 1-5: I (see the whole document with emphasis on the abstract, column 4, lines 5-10). The ratio of 1-
5: l includes 2:1, 3:1, 4:1 and 5:1 anticipates the range of 65:35, which is about 1.8:1 to 95:0.5, which is 190:1.   The claimed ranges 65:35 (1.8:1) to 95:0.5 (190:1) indicates that potassium is always greater than sodium.   The Concentrate of Block anticipates claims 13 and 14.
In the alternative, claims 13 and 14 will be rejected below under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US 6,299,913 B1) in view of liquid supplements posted Jan 2001 (https://www.noble.org/news/publications/ag-news-and-views/2001/january/liquid-supplements/) and Sherwood et al. (US 20070154614 A1). Claims 13 and 14 are rejected under this 35 USC 103 in the alternative to. 
Block discloses feedstock composition for dairy cows, the composition is a macromineral nutrient composition comprising potassium and sodium and the potassium: sodium ratio is 1-5:1 (see the whole document with emphasis on the abstract, column 4, lines 5-10).   The ratio of 1-5:1 includes 2:1, 3:1, 4:1 and 5:1 anticipates the range of 65:35, which is about 1.8:1 to 95:0.5, which is 190:1.   The claimed ranges 65:35 (1.8:1) to 95:0.5 (190:1) indicates that potassium is always greater than sodium.   Block further discloses that cane molasses, component in both the energy concentrate and protein concentrate is commercially available as BRIX concentration which has water content of 21 wt% (column 6, lines 32-37) and BRIX is described in Wikipedia (https://en.wikipedia.org/wiki/Brix#:~:text=Degrees%20Brix%20(symbol%20%C2%B0Bx,solution%20as%20percentage%20by%20mass.) as an aqueous solution and that one degree Brix is 1 gram of sucrose in 100 grams of solution and represents the strength of the solution as percentage by mass.         
Thus, Block teaches all the elements of claim 1 where the composition contains potassium and sodium potassium and sodium at 2:1 or 3:1 or 4:1 or 5:1.   These ratios anticipate the claimed ratio.   The difference between claim 1 and Block is that Block does not specifically 
Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to make the energy concentrate and protein concentrate into liquid because it is known to livestock producers that supplement feeds in the form of liquid supplements is convenient, have reduced labor and have lower cost (see the Jan 2001 article on Liquid Supplements).   
The composition of claim 1 does not have osmolarity values and concentration values for the electrolytes (sodium, potassium).   What is claimed is the ratio of potassium to sodium.   The composition of Block have the same ratio of potassium to sodium.   Therefore, because the compositions are the same with respect sodium and potassium, the tonicity must be inherently the same.   Thus, the recitation that the composition is hypotonic or isotonic is inherent characteristic of the composition.   Therefore, the same composition must have the same characteristics of isotonic or hypotonic.   (Applicant’s argument with respect to the tonicity is not persuasive as argued for above).
For claim 2, the composition of Block contains magnesium (see the whole document with emphasis on the abstract, column 4, lines 38, 46-48; column 5, lines 16, 28; column 11, line 
For claims 3-6, the composition of Block contains amino acids ingredients singly or combination, and the amino acids are alanine, histidine, proline, glutamate (column 6, lines 56-61) with the amino acids meeting g the limitation of the gluconeogenic precursor.
For claim 7, the composition of Block contains sucrose from cane sugar (column 6, lines 32-37).
For claims 8 and 9, the bicarbonate in Block anticipates the alkalinizing agent of claim 8 and the bicarbonate of claim 9.
For claim 13, Block teaches energy and protein concentrate diet of basal diet (see Table I in column 6; see also column 3, line 12; column 5, lines 60-65) and could contain water.   The concentrate being diluted with water indicates that the composition of claim 1 contains water.   
For claim 14, there is no amount of the potassium and sodium.   Since Block teaches a concentrate, it would be inherent that the concentrate is more concentrated that the diluted composition.   In column 5, lines 60-65, 6.9 kg of the energy concentrate and 2.1 Kg of the protein concentrate is combined with 6.4 kg corn silage, 17 kg alfalfa silage and 1 kg alfalfa hay resulting in dilution of the concentrate by about 3.5 time such that the energy concentrate and the protein concentrate is about 3.5 times more concentrated that the feed stock.
Thus, Block in view of liquid supplements posted Jan 2001 (https://www.noble.org/news/publications/ag-news-and-views/2001/january/liquid-supplements/) and Sherwood et al. (US 20070154614 A1) renders claims 1-9, 13 and 14 prima facie obvious.  


  Prior Art made of Record:
Robergs et al. US 20020110621 A1: Robergs teaches composition comprising potassium, sodium, glycerol and vitamins; in Robergs, the amount of sodium is always greater than the amount of potassium in the composition (see the whole document with emphasis on paragraphs [0020]-[0021], Example 1 and Example 2).
Mathewson US 20050095271 A1: Mathewson discloses composition that comprises carbohydrates, electrolytes, anti-oxidants, vitamins and amino acids (see the whole document with emphasis on the abstract).   The electrolytes included are potassium and sodium (abstract; paragraph [0031 and Table 3).   The sodium is higher than the potassium.  
Schaefer et al US 5,505,968: Schaefer discloses nutrient composition for livestock.   The composition comprises amino acid, potassium, sodium, and bicarbonate (see the whole document with emphasis on the abstract; formulation in Table on column 7).   However, the amount of sodium is higher than or equal to that of potassium (see column 2, lines 37-54; column 4, lines 54-65; column 5, lines 5-17, 24-28 and column 7, lines 1-25).

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613